
	
		I
		112th CONGRESS
		1st Session
		H. R. 2428
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Neugebauer (for
			 himself, Mr. Bachus,
			 Mr. Garrett,
			 Mr. Jones,
			 Mr. Canseco, and
			 Mr. Posey) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To protect the taxpayers of the United States by limiting
		  the Federal payment of legal fees for current and former officers and
		  affiliated parties of Fannie Mae and Freddie Mac.
	
	
		1.Short titleThis Act may be cited as the
			 GSE Legal Fee Reduction Act of
			 2011.
		2.Limitations on
			 indemnification of legal fees
			(a)LimitationsSection 1318 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4518) is
			 amended by adding at the end the following new subsection:
				
					(f)Procedures for
				advancement and indemnification of legal feesThe Director shall, by regulation,
				establish requirements prescribing the procedures and terms for advancement of
				amounts by an enterprise for qualified indemnification payments for the benefit
				of any entity-affiliated party, which shall provide as follows:
						(1)Determination of
				reasonable expenses
							(A)Proposed
				criteriaIf at any time an
				enterprise is required, pursuant to law, regulation, order, bylaw, or agreement
				or contract, to make a qualified indemnification payment for the benefit of an
				entity-affiliated party, the Director shall require the enterprise to submit to
				the Director proposed criteria to be used in determining, at the time for the
				advancement of amounts for such payment, whether the liability or legal
				expenses for which such payment is to be made is reasonable, which shall
				include—
								(i)methods and
				procedures for making such determinations;
								(ii)a
				process for review and appeal of such determinations; and
								(iii)terms and
				conditions for advancing amounts for liability or legal expenses determined to
				be reasonable.
								(B)ReviewUpon
				receipt of proposed criteria submitted pursuant to subparagraph (A), the
				Director shall promptly review such proposed criteria and approve or disapprove
				such criteria based on a determination of whether such criteria will ensure
				that amounts are advanced only for qualified indemnification payments for
				liability or legal expenses that are reasonable.
							(2)Claims of fraud,
				moral turpitude, and breach of fiduciary duty
							(A)BylawsThe
				Director shall require each enterprise to adopt bylaws requiring any
				entity-affiliated party accused in any claim, proceeding, or action, whether
				administrative, civil, or criminal of fraud, moral turpitude, or breach of
				fiduciary duty to post collateral, security, bonding, or other assurances of
				repayment.
							(B)Requirement to
				post bondThe Director shall
				require any entity-affiliated party accused in any claim, proceeding, or
				action, whether administrative, civil, or criminal, of fraud, moral turpitude,
				or breach of fiduciary duty to post collateral, security, bonding, or other
				assurances of repayment.
							(3)Prohibition of
				use of amounts borrowed from taxpayers for settlement costs
							(A)ProhibitionThe Director shall prohibit an enterprise
				from using any Treasury funds to satisfy any settlement, judgment, order, or
				penalty.
							(B)Treasury
				fundsFor purposes of
				subparagraph (A), the term Treasury funds means amounts obtained
				by an enterprise pursuant to—
								(i)purchase by the Secretary of the Treasury
				of obligations or securities of the enterprise pursuant to—
									(I)subsection (c) or
				(g) of section 304 of the Federal National Mortgage Association Charter Act (12
				U.S.C. 1719);
									(II)subsection (c) or
				(l) of section 306 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
				1455); or
									(III)subsection (i)
				or (l) of section 11 of the Federal Home Loan Bank Act (12 U.S.C. 1431);
				or
									(ii)any other
				lending, advance, subsidy, payment, appropriation, or purchase of any
				obligation or security, by the Federal Government or any agency or entity of
				the Federal Government.
								(C)Assets to be
				used for settlement costsAn enterprise shall satisfy any
				settlement, judgment, order, or penalty, to the maximum extent possible, with
				proceeds from the sale of assets of the enterprise, including assets in the
				retained portfolio of the enterprise and real estate owned of the enterprise
				and other physical assets of the enterprise.
							(4)Notification of
				settlementThe Director shall
				prohibit an enterprise from entering into any consent decree or settlement of
				any claim, proceeding, or action involving an entity-affiliated party that will
				result in any qualified indemnification payments in an aggregate amount
				exceeding $1,000,000 before the expiration of the 30-day period beginning upon
				the submission by the Director to the Committee on Financial Services of the
				House of Representatives and the Committee on Banking, Housing, and Urban
				Affairs of the Senate of notification of such proposed consent decree or
				settlement and the terms and amount of the qualified indemnification payments
				involved.
						(5)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
							(A)Qualified
				indemnification paymentThe
				term qualified indemnification payment means any payment (or
				agreement to make any payment) by an enterprise for the benefit of any person
				who is or was an entity-affiliated party, to pay or reimburse such person for
				any liability or legal expense with regard to any claim, proceeding, or action,
				whether administrative, civil, or criminal.
							(B)Other
				definitionsThe terms liability or legal expense and
				payment have the meanings given such terms in subsection
				(e)(5).
							.
			(b)ApplicabilityThe amendment made by subsection (a) shall
			 apply with respect to any advancement of amounts for a qualified
			 indemnification payment for the benefit of an entity-affiliated party that is
			 made after the date of the enactment of this Act.
			
